Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-11, are drawn to a method comprising receiving data indicative of external vehicle conditions, adjusting vehicle operating thresholds responsive to the data, and selectively activating or deactivating an engine responsive to the thresholds, classified in at least B60W50/0097.
	II. Claims 18-20 are drawn to a hybrid vehicle comprising an on-board controller configured to perform a control routine based on data received from the remote sources, classified in at least F02D41/0087.

3.	Inventions I and II are directed to related processes and an apparatus.  The related processes and an apparatus are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In this instant case, the inventions as claimed are materially different because of several differences in recited subject matter between Inventions I and II, for at least the following reasons:  Invention I is directed to receiving data indicative of external vehicle conditions and adjusting the vehicle operating threshold responsive to 
	the search would require at least different text queries and different subclasses directed to features specific to the distinct inventions; and
	prior art applicable to one invention would not likely be applicable to the other inventions.	
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR. 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/M.M.K./Examiner, Art Unit 3662       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662